Determination of State Liquor Authority suspending petitioner’s license for 10 days, imposing payment of the penal sum of the bond filed and deferring the suspension for 12 months upon the payment of said sum, unanimously annulled, on the law, with $50 costs and disbursements to petitioner. The improper conduct relied on to bring petitioner within subdivision 14 of rule 36 (9 NYCRR 53.1 [n]) consisted of alleged violations of sections 100 and 102 of the Alcoholic Beverage Control Law. Since the charges that such violations occurred were not sustained, the finding of improper conduct is without basis. (See, also, Matter of Winfield Flynn, Ltd. v. New York State Liq. Auth., 23 A D 2d 745.) Concur — Botein, P. J., Stevens, Eager, Tilzcr and Rabin, JJ.